Title: From Thomas Jefferson to Thomas Paine, 3 July 1788
From: Jefferson, Thomas
To: Paine, Thomas


          
            
              Dear Sir
            
            Paris July 3. 1788.
          
          The inclosed being part of a newspaper published here I thought you would like to see it, and therefore cut it out and inclose it. I have no doubt that the author of it has had you in view when he wrote it: and perhaps, when you return it may be worth while to see what he offers to shew. I have had conversations on your business since you left us, and find you will not be able to get a step forward without an estimate. Indeed I doubt whether any thing be meant to be done: at any rate your proposal is only taken up as the handmaid to another object, and will be executed only in t[he] case it shall be found to ensure that. A Frenchman neve[r] sais No: and it is difficult for a stranger to know when he means it. Perhaps it is the longest to be learnt of all the particularities of the nation. If therefore you can do any thing where you are, do not lose the occasion.—Have you been enchanted by the magician Merlin? I presume you have. I do not write you news, because you would never receive the letter if I did, as it goes thro’ the post offices of the t[wo] countries. I am with great & sincere esteem Dear Sir Your friend & servant,
          
            Th: Jefferson
          
        